      Case 4:20-cv-05640-YGR Document 498 Filed 04/27/21 Page 1 of 5



 1   PAUL R. RIEHLE (SBN 115199)                      THEODORE J. BOUTROUS JR. (SBN
     paul.riehle@faegredrinker.com                    132099)
 2   FAEGRE DRINKER BIDDLE & REATH                    tboutrous@gibsondunn.com
     LLP                                              RICHARD J. DOREN (SBN 124666)
 3   Four Embarcadero Center                          rdoren@gibsondunn.com
     San Francisco, CA 94111                          DANIEL G. SWANSON (SBN 116556)
 4   Telephone: (415) 591-7500                        dswanson@gibsondunn.com
     Facsimile: (415) 591-7510                        JAY P. SRINIVASAN (SBN 181471)
 5                                                    jsrinivasan@gibsondunn.com
     CHRISTINE A. VARNEY (pro hac vice)               GIBSON, DUNN & CRUTCHER LLP
 6   cvarney@cravath.com                              333 South Grand Avenue
     KATHERINE B. FORREST (pro hac vice)              Los Angeles, CA 90071-3197
 7   kforrest@cravath.com                             Telephone: 213.229.7000
     GARY A. BORNSTEIN (pro hac vice)                 Facsimile: 213.229.7520
 8   gbornstein@cravath.com
     YONATAN EVEN (pro hac vice)                      VERONICA S. MOYE (pro hac vice)
 9   yeven@cravath.com                                vlewis@gibsondunn.com
     LAUREN A. MOSKOWITZ (pro hac vice)               GIBSON, DUNN & CRUTCHER LLP
10   lmoskowitz@cravath.com                           2100 McKinney Avenue, Suite 1100
     M. BRENT BYARS (pro hac vice)                    Dallas, TX 75201
11   mbyars@cravath.com                               Telephone: 214.698.3100
     CRAVATH, SWAINE & MOORE LLP                      Facsimile: 214.571.2900
12   825 Eighth Avenue
     New York, New York 10019                         CYNTHIA E. RICHMAN (pro hac vice)
13   Telephone: (212) 474-1000                        crichman@gibsondunn.com
     Facsimile: (212) 474-3700                        GIBSON, DUNN & CRUTCHER LLP
14                                                    1050 Connecticut Avenue, N.W.
     Attorneys for Plaintiff and Counter-             Washington, DC 20036-5306
15   defendant Epic Games, Inc.                       Telephone: 202.955.8500
                                                      Facsimile: 202.467.0539
16
                                                      Attorneys for Defendant and
17                                                    Counterclaimant Apple Inc.

18
                                UNITED STATES DISTRICT COURT
19
                             NORTHERN DISTRICT OF CALIFORNIA
20
                                        OAKLAND DIVISION
21

22   EPIC GAMES, INC.,
                                                        No. 4:20-CV-05640-YGR-TSH
23                    Plaintiff, Counter-defendant,
                                                        STIPULATION AND [PROPOSED]
24                                                      ORDER REGARDING
                          vs.                           ADMISSIBILITY OF DOCUMENTS
25                                                      SUBMITTED WITH FOUR-HOUR
                                                        DEPOSITION DESIGNATIONS
     APPLE INC.,
26
                                                        Hon. Yvonne Gonzalez Rogers
                      Defendant, Counterclaimant.
27

28                                        -1-
       STIPULATION REGARDING ADMISSIBILITY OF DOCUMENTS SUBMITTED WITH
                      FOUR-HOUR DEPOSITION DESIGNATIONS
                          Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 498 Filed 04/27/21 Page 2 of 5



 1          IT IS HEREBY STIPULATED: the parties, through their respective counsel,

 2   agree to the admission into evidence of the following documents described in the deposition

 3   designations submitted to the Court on April 27, 2021:
 4

 5    PX-0041           PX-0251           PX-0863             DX-3393             DX-3951
      PX-0042           PX-0252           PX-0864             DX-3433             DX-4010
 6    PX-0046           PX-0253           PX-0865             DX-3437             DX-4011
 7    PX-0047           PX-0254           PX-0869             DX-3448             DX-4018
      PX-0079           PX-0255           PX-0875             DX-3451             DX-4022
 8
      PX-0080           PX-0276           PX-0877             DX-3464             DX-4072
 9    PX-0098           PX-0403           PX-0880             DX-3467             DX-4136
10    PX-0099           PX-0404           PX-0882             DX-3519             DX-4249
      PX-0102           PX-0406           PX-0886             DX-3536             DX-4270
11    PX-0104           PX-0407           PX-0888             DX-3556             DX-4304
12    PX-0111           PX-0408           DX-3068             DX-3582             DX-4308
      PX-0113           PX-0411           DX-3069             DX-3660             DX-4322
13
      PX-0114           PX-0413           DX-3083             DX-3657             DX-4325
14    PX-0115           PX-0414           DX-3094             DX-3712             DX-4333
      PX-0116           PX-0415           DX-3098             DX-3743             DX-4435
15
      PX-0119           PX-0416           DX-3129             DX-3756             DX-4463
16    PX-0131           PX-0417           DX-3166             DX-3764             DX-4493
17    PX-0140           PX-0418           DX-3193             DX-3777             DX-4519
      PX-0144           PX-0420           DX-3293             DX-3782
18
      PX-0176           PX-0421           DX-3359             DX-3822
19    PX-0250           PX-0438           DX-3364             DX-3901

20

21

22

23

24

25

26

27

28                                         -2-
        STIPULATION REGARDING ADMISSIBILITY OF DOCUMENTS SUBMITTED WITH
                       FOUR-HOUR DEPOSITION DESIGNATIONS
                           Case No.: 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 498 Filed 04/27/21 Page 3 of 5



 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2
     Dated: April 27, 2021         CRAVATH, SWAINE & MOORE LLP
 3                                     Christine A. Varney (pro hac vice)
                                       Katherine B. Forrest (pro hac vice)
 4                                     Gary A. Bornstein (pro hac vice)
                                       Yonatan Even (pro hac vice)
 5                                     Lauren A. Moskowitz (pro hac vice)
                                       M. Brent Byars (pro hac vice)
 6
                                   FAEGRE DRINKER RIDDLE & REATH
 7                                 LLP
                                       Paul J. Riehle
 8

 9                                 By:   /s/ Katherine B. Forrest
                                         Katherine B. Forrest
10                                       825 Eighth Avenue
                                         New York, New York 10019
11                                       Telephone: (212) 474-1000
12                                       Attorneys for Plaintiff and
                                         Counter-defendant Epic Games, Inc.
13

14
     Dated: April 27, 2021         GIBSON, DUNN & CRUTCHER LLP
15                                     Theodore J. Boutrous Jr.
                                       Richard J. Doren
16                                     Daniel G. Swanson
                                       Jay P. Srinivasan
17                                     Mark A. Perry
                                       Veronica S. Moye
18                                     Cynthia E. Richman
                                       Jay P. Srinivasan
19

20                                 By:   /s/ Mark A. Perry
                                         Mark A. Perry
21                                       1050 Connecticut Avenue, N.W.
                                         Washington, DC 20036-5306
22                                       (202) 887-3667
23                                       Attorneys for Defendant and
                                         Counterclaimant Apple Inc.
24

25

26

27

28                                        -3-
       STIPULATION REGARDING ADMISSIBILITY OF DOCUMENTS SUBMITTED WITH
                      FOUR-HOUR DEPOSITION DESIGNATIONS
                          Case No.: 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 498 Filed 04/27/21 Page 4 of 5



 1   PURSUANT TO STIPULATION AND GOOD CAUSE APPEARING, IT IS SO
     ORDERED.
 2

 3   DATED: ________________          __________________________________________
                                      HON. YVONNE GONZALEZ ROGERS
 4
                                      United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                       -4-
      STIPULATION REGARDING ADMISSIBILITY OF DOCUMENTS SUBMITTED WITH
                     FOUR-HOUR DEPOSITION DESIGNATIONS
                         Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 498 Filed 04/27/21 Page 5 of 5



 1                                ECF SIGNATURE ATTESTATION

 2          In accordance with Civil Local Rule 5-1, the filer of this document hereby attests that the
 3
     concurrence of the filing of this document has been obtained from the other signatory hereto.
 4
      Dated: April 27, 2021                      CRAVATH, SWAINE & MOORE LLP
 5

 6                                               By:    /s/ Katherine B. Forrest
                                                        Katherine B. Forrest
 7
                                                       Attorneys for Plaintiff and
 8                                                     Counter-defendant Epic Games, Inc.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                         -5-
        STIPULATION REGARDING ADMISSIBILITY OF DOCUMENTS SUBMITTED WITH
                       FOUR-HOUR DEPOSITION DESIGNATIONS
                           Case No.: 4:20-cv-05640-YGR-TSH
